The order is reversed, with ten dollars costs and disbursements, and the motion granted, but without costs. There is nothing in the amendment to section 798 of the Code of Civil Procedure in 1910 that impaired the effect of Schlesinger v. Borough Bank (112 App. Div. 121) and Schlegel v. Church of Holy Trinity (194 N. Y. 391). The Schlegel ease was decided for the very purpose of settling the practice,, and the practice should not now be unsettled. The party who serves a pleading by mail thereby gives his opponent, under section 798 of the Code of Civil Procedure, three days’ additional time in which to answer or reply, and he himself has, by virtue of section 542 of the Code, also twenty-three days in which to *959amend his pleading. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.